EXHIBIT 99.3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Greatgrand Global Limited and Subsidiary We have audited the accompanying consolidated balance sheets of Greatgrand Global Limited and Subsidiary (the Company) as of December 31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2009. Greatgrand Global Limited and Subsidiary’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Greatgrand Global Limited and Subsidiary as of December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Madsen & Associates CPAs, Inc. Madsen & Associates CPAs, Inc. Salt Lake City, Utah March 15, GREATGRAND GLOBAL LIMITED AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2009 and 2008 2009 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ 10,229 $ 41,265 Accounts receivable 615,044 492,426 Inventories 674,040 544,795 Prepaid expenses and other receivables 183,539 83,157 Total current assets 1,482,852 1,161,643 PROPERTY, PLANT & EQUIPMENT, NET 4,687,192 5,058,807 TOTAL ASSETS $ 6,170,044 $ 6,220,450 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES CURRENT LIABILITIES Current maturities of long-term bank loan $ 153,922 $ 144,196 Accounts payable 865,834 647,375 Accrued expenses and other payables 98,473 169,115 Taxes payables 73,985 43,211 Amount due to a shareholder 4,147,669 4,883,666 Total current liabilities 5,339,883 5,887,563 LONG-TERM BANK LOAN 131,014 288,403 TOTAL LIABILITIES $ 5,470,987 $ 6,175,966 STOCKHOLDERS’ EQUITY Common stock, 50,000 shares authorized; $1 par value; 10,000 shares and 1 share issued and outstanding as of December 31, 2009 and 2008, respectively 10,000 1 Retained earnings/(accumulated deficit) 213,765 (436,704 ) Accumulated other comprehensive income 475,382 481,187 TOTAL STOCKHOLDERS’ EQUITY 699,147 44,484 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 6,170,044 $ 6,220,450 See accompanying notes to consolidated financial statements 1 GREATGRAND GLOBAL LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, 2009 and 2008 2009 2008 REVENUE $ 4,115,453 $ 4,157,281 COST OF SALES 3,064,836 3,366,667 GROSS MARGIN 1,050,617 790,614 EXPENSES Selling and distribution 59,266 69,423 General and administrative 374,618 309,363 TOTAL OPERATING EXPENSES 433,884 378,786 OPERATING INCOME 616,733 411,828 OTHER INCOME/(EXPENSE) Other income 65,203 18,107 Interest income 239 519 Interest expense (28,983 ) (45,872 ) Other expense (2,723 ) (3,783 ) TOTAL OTHER INCOME/(EXPENSE) 33,736 (31,029 ) INCOME BEFORE PROVISION FOR INCOME TAXES 650,469 380,799 PROVISION FOR INCOME TAXES - - NET INCOME 650,469 380,799 OTHER COMPREHENSIVE INCOME (Loss)/gain on foreign exchange translation (5,805 ) 165,124 COMPREHENSIVE INCOME $ 644,664 $ 545,923 EARNINGS PER SHARE, BASIC AND DILUTED $ 650,469 $ 380,799 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED 1 1 See accompanying notes to consolidated financial statements 2 GREATGRAND GLOBAL LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY AND COMPREHENSIVE INCOME Years Ended December 31, 2009 and 2008 Common stock Number of shares Amount (Accumulated deficit)/ retained earnings Accumulated other comprehensive income Total equity Balance at January 1, 2008 1 $ 1 $ (817,503 ) $ 316,063 $ (501,439 ) Net income for the year - - 380,799 - 380,799 Foreign currency translation adjustments - - - 165,124 165,124 Balance at December 31, 2008 and January 1, 2009 1 $ 1 $ (436,704 ) $ 481,187 $ 44,484 Net income for the year - - 650,469 - 650,469 Issuance of common stock for $1 per share 9,999 9,999 - - 9,999 Foreign currency translation adjustments - - - (5,805 ) (5,805 ) Balance at December 31, 2009 10,000 $ 10,000 $ 213,765 $ 475,382 $ 699,147 See accompanying notes to consolidated financial statements 3 GREATGRAND GLOBAL LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2009 and 2008 2009 2008 Cash flows from operating activities Net income $ 650,469 $ 380,799 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 354,188 320,312 Changes in assets and liabilities: (Increase)/decrease in trade receivables (122,618 ) 6,899 (Increase)/decrease in inventory (129,245 ) 219,365 Increase in prepaid expenses and other receivables (100,382 ) (4,892 ) Increase in trade payables 218,459 368,203 Increase in income taxes payables 30,774 26,692 Decrease in accrued expenses other payables (70,642 ) (2,002 ) Net cash provided by operating activities 831,003 1,315,376 Cash flows from investing activities Purchase of plant and equipment - (451,715 ) Net cash used in investing activities - (451,715 ) Cash flows from financing activities Proceeds from bank loans - 363,859 Repayment of bank loans (147,960 ) (222,935 ) Proceeds from issuance of shares of common stock 9,999 - Decrease in amount due to a shareholder (735,997 ) (776,354 ) Net cash used in financing activities (873,958 ) (635,430 ) Net (decrease)/increase in cash and cash equivalents (42,955 ) 228,231 Effect of foreign exchange rate changes 11,919 (215,090 ) Cash and cash equivalents at beginning of year 41,265 28,124 Cash and cash equivalents at end of year $ 10,229 $ 41,265 Analysis of cash and cash equivalents: Cash and bank $ 10,229 $ 41,265 Cash paid for interest $ 28,983 $ 45,872 Cash paid for income taxes $ - $ - See accompanying notes to consolidated financial statements 4 GREATGRAND GLOBAL LIMITED AND SUBSIDIARY Notes to Consolidated Financial Statements December 31, 2009 and 2008 NOTE 1 – ORGANIZATION AND PRINCIPAL ACTIVITIES Greatgrand Global Limited (“Greatgrand”), a company incorporated in the British Virgin Islands (“BVI”), is an investment holding company. Shenyang Great East Packaging Co. Ltd (“Shenyang Great East”), a company incorporated in Shenyang city, Liaoning province, the People’s Republic of China (the “PRC” or “China”), is a wholly owned subsidiary of Greatgrand. During the years ended December 31, 2009 and 2008, Shenyang Great East was principally engaged in production of beverage bottles in the PRC. At December 31, 2009, details of the Company and its subsidiary are as follows: Name Domicile and date of incorporation Effective ownership Principal activities Greatgrand BVI July 2, 2002 100% Investment holding Shenyang Great East PRC May 8, 2003 100% Production of beverage bottles NOTE 2 – REORGANIZATION On December 30, 2009, Great East Packaging Holdings Limited (“GEPH”), the then controlling shareholder of the Company, entered into a restructuring agreement with Great East (Overseas) Packaging Limited (“GEOP”), a wholly owned subsidiary of Hangzhou Great East Packaging Co., Ltd (“Hangzhou Great East”). Pursuant to which, the Company issued 9,999 ordinary shares at $1 each to GEOP. The shares were issued on December 31, 2009. Immediately after the completion of the share issuance, the Company became a subsidiary of GEOP, and GEPH became a minority shareholder of the Company. Although GEPH is now a minority shareholder, it retains a three-year option exercisable at $1 to acquire a 60% interest in a company that owns 84% of the outstanding common stock of Hangzhou Great East.The exercise of this option would give GEPH an indirect majority interest in the Company. NOTE 3 – PRINCIPLES OF CONSOLIDATION The accompanying consolidated financial statements include the accounts of the Greatgrand and its subsidiary Shenyang Great East (collectively known as the “Company”). The consolidated financial statements are prepared in accordance with generally accepted accounting principles used in the United States of America, and all significant intercompany balances and transactions have been eliminated. The functional currency for the majority of the Company’s operations is the Renminbi (“RMB”), while the reporting currency is the US Dollar. NOTE 4 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Economic and Political Risk The Company’s major operations are conducted in China. Accordingly, the political, economic, and legal environments in the PRC, as well as the general state of the PRC’s economy may influence the Company’s business, financial condition, and results of operations. The Company’s major operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic, and legal environment. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation, among other things. (b) Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents.The Company maintains bank accounts in Hong Kong and China. 5 (c) Accounts Receivable Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An estimate for doubtful accounts is made when collection of the full amount is no longer probable. Bad debts are written off as incurred. There were no bad debts incurred for accounts receivables during the years ended December 31, 2009 and 2008. (d) Inventories Inventories consisting of raw materials, work-in-progress, goods in transit and finished goods are stated at the lower of cost or net realizable value. Finished goods are comprised of direct materials, direct labor and a portion of overhead.
